Citation Nr: 1509481	
Decision Date: 03/04/15    Archive Date: 03/17/15

DOCKET NO.  05-17 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating greater than 10 percent prior to April 27, 2007, for bilateral pes planus with associated plantar fasciitis.

2.  Entitlement to an increased rating greater than 30 percent from April 27, 2007, for bilateral pes planus with associated plantar fasciitis.

3.  Entitlement to special monthly compensation (SMC) due to loss of use of both feet.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1973 to September 1976.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In pertinent part, the December 2004 rating decision continued the noncompensable evaluation for bilateral pes planus disability.

In a May 2009 rating decision, the RO increased the evaluation for the bilateral pes planus disability to 10 percent, effective April 27, 2007.  As the increase in the evaluation of the Veteran's bilateral pes planus disability did not represent the maximum rating available for the condition, the Veteran's claim remained in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

In February 2010, the Veteran testified before the undersigned in a Travel Board hearing held at the RO.  A copy of the hearing transcript has been associated with the claims folder.

The Veteran's pes planus claims were remanded for additional development in March 2011.  Subsequently, in a December 2012 decision, the Board granted entitlement to a 10 percent rating prior to April 27, 2007 and a 30 percent rating from April 27, 2007, for the Veteran's bilateral pes planus disability.  As such, the claims have been listed as above.

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a May 2013 Joint Motion for Remand (JMR), in a June 2013 Order the Court vacated the Board's decision with respect to the Veteran's entitlement to a disability rating greater than 10 percent prior to April 27, 2007 and 30 percent from April 27, 2007, for bilateral pes planus and remanded the matter to the Board. 

In a September 2013 decision, the Board denied entitlement to a rating greater than 10 percent prior to April 27, 2007, and greater than 30 percent from April 27, 2007, for the Veteran's bilateral pes planus disability.  

The Veteran again appealed the Board's decision to the Court.  Pursuant to a July 2014 JMR, in a July 2014 Order the Court vacated the Board's decision with respect to the Veteran's entitlement to a disability rating greater than 10 percent prior to April 27, 2007 and 30 percent from April 27, 2007, for bilateral pes planus and remanded the matter to the Board.

The issue of SMC due to loss of use of both feet was remanded by the Board in its September 2013 determination.  The matter again is before the Board.

The Board has not only reviewed the Veteran's physical claims file, but also the Virtual VA and Veteran's Benefits Management System (VBMS) paperless claims processing systems to ensure a total review of the evidence.


FINDINGS OF FACT

1.  For the period prior to April 27, 2007, the Veteran's disability due to bilateral pes planus with associated plantar fasciitis does not show objective evidence of marked deformity (pronation, abduction, etc.) or an indication of characteristic callosities; moreover, spasming / cramping in the toes and an inability to stand exclusively on the heels or toes does not reflect symptomatology analogous to a moderate foot injury.

2.  For the period since April 27, 2007, the Veteran's disability due to bilateral pes planus with associated plantar fasciitis does not show pronounced disability with extreme tenderness, marked pronation, marked inward displacement or severe spasm of the tendo achillis on manipulation that is not improved by orthopedic shoes or appliances; moreover, spasming / cramping in the toes and an inability to stand exclusively on the heels or toes does not reflect symptomatology analogous to a moderate foot injury.

3.  The Veteran has decreased function in his lower extremities below the knee, but the weight of the evidence does not support the conclusion that it is as likely as not that no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the knee with use of a suitable prosthetic appliance.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating greater than 10 percent prior to April 27, 2007, for bilateral pes planus with associated plantar fasciitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5276, 5284 (2014).

2.  The criteria for an increased rating greater than 30 percent from April 27, 2007, for bilateral pes planus with associated plantar fasciitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, DCs 5276, 5284 (2014).

3.  The criteria for SMC under 38 U.S.C.A. § 1114(k) and (l) due to the loss of use of one or both feet have not been met.  38 U.S.C.A. §§ 1114, 5107 (West 2014); 38 C.F.R. §§ 3.50(a)(2), 4.63 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board initially wishes to make it clear that it is aware of the Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 394, 397 (1991), to the effect that a remand by the Court is not "merely for the purposes of rewriting the opinion so that it will superficially comply with the 'reasons or bases' requirement of 38 U.S.C. § 7104(d)(1).  A remand is meant to entail a critical examination of the justification for the decision."  The Board's analysis has been undertaken with Fletcher in mind.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

VCAA letters dated in April 2004, January 2005, and June 2008 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2014); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The June 2008 letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In addition to the foregoing, in a September 2013 statement the Veteran's representative specifically indicated that the Veteran waived any VCAA notice errors.  

As noted above, the Veteran also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing and specifically discussed the basis of the prior determination, the element(s) of the claims that were lacking to substantiate the claims for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claims.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  Records from the Social Security Administration (SSA) also have been associated with the claims file.  Private treatment records identified by the Veteran were obtained, to the extent possible.  In that regard, in March 2011 the Veteran was asked to provide additional evidence in support of his claim, to include authorization to obtain records from the State of Alabama, Department of Corrections.  The Veteran failed to respond.  The duty to assist is not always a one-way street.  If the Veteran wants help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.  

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2014).

The RO provided the Veteran appropriate VA examinations in October 2004, April 2007, July 2011, and May 2014.  The VA examination reports are thorough and supported by the evidence of record.  The examinations discussed the clinical findings and the Veteran's reported history as necessary to rate the disabilities under the applicable rating criteria.  Specifically, the examinations provide sufficient information to assess the current severity of the Veteran's bilateral foot disability.  Based on the examinations and the fact there is no rule as to how current an examination must be, the Board concludes the examinations in this case are adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Based on the association of SSA records, the provision of the March 2011 notice letter, the July 2011 VA examination report, and the subsequent readjudication of the claims, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Factual Background

The following facts are applicable both to the pes planus and SMC claims.

Private treatment records dated in 2003 and 2004 show that the Veteran sought treatment for bilateral pes planus and bilateral plantar fasciitis.  He complained of pain in both of his heels, as well as in the arches of his feet.  He received cortisone injections for heel spurs and prescription medication to treat inflammation in his feet.  He was also fitted for orthotics to treat his symptomatology.  On multiple examinations, to include in October 2003 and July 2004, there was no clubbing, cyanosis, or edema in the extremities.  Moreover, muscle strength was 5 out of 5 in all muscle groups.  Findings from a May 2004 MRI of the feet and ankles were considered normal other than a decreased signal on the left ankle consistent with a small osteochondral defect.

In October 2004, the Veteran underwent a VA examination to evaluate the severity of his bilateral pes planus with associated plantar fasciitis.  The report shows that the Veteran complained of constant pain with stiffness, swelling, and fatigue in both of his feet.  He described his bilateral foot pain between five and seven out of a scale up to ten.  He experienced increased pain with standing and walking, and he had difficulty with prolonged standing and walking.  His foot pain was better with rest.  He reported that he had been treated with cortisone injections, orthotics, and pain medication that had provided some relief.  The Veteran was currently employed as a correctional officer.  Upon examination, the Veteran walked with a slightly antalgic gait without shoes and he walked with a slight limp with shoes on.  He refused to walk on his heels or toes.  There was no discernible swelling or redness in his feet.  There was tenderness on palpation of the heels.  The Veteran had minimal deviation in his Achilles tendons.  There was objective evidence of pain on range of motion of his feet.  X-ray film of the feet revealed bilateral pes planus and bilateral plantar spurring.  The Veteran was assessed with bilateral pes planus with mild impairment and bilateral plantar fasciitis with plantar spurring.

In December 2004, the Veteran denied any decrease in his ability to perform activities of daily living.  

The record also contains the report of a September 2005 general medical evaluation performed in conjunction with the Veteran's claim for SSA disability benefits.  This SSA evaluation report shows that the Veteran complained of bilateral foot pain.  He reported that he received treatment for heel spurs.  He reported that he could walk about a quarter of a block before stopping due to pain in the back, hip, ankle, and foot.  He did not drive, except less than a quarter of a mile to get the mail and did no yard work or housework.  He complained of leg numbness and weakness.  The Veteran was seen walking in the parking lot with a slight limp, but no foot drop.  In the examination room, he demonstrated a severe right limp, although a subsequent notation indicated a slow right moderate limp.  There was no foot drop, but the Veteran did slide his foot along the floor, picking the foot up only one half to one inch.  He was unable to walk on his heels or toes or tandem walk.  On physical examination, there was evidence of mild tenderness of his feet without deformity or swelling.  The Veteran's arches were considered normal.  He had mild pain on movement of his feet.  Bilateral ankle range of motion was to 20 degrees of dorsiflexion and 40 degrees of plantar flexion.  Muscle strength testing showed right great toe extension as 3+ out of 5, right leg strength of 4+ out of 5, and right ankle dorsiflexion of 4+ out of 5.  Otherwise muscle strength was 5 out of 5.  The Veteran had good muscle bulk and tone and there was no evidence of atrophy.  There was decreased sensation in the L5-S1 dermatome in the right foot and right calf.  Lower extremity reflexes were normal.  It was opined that the Veteran could stand or walk for two to four hours out of an eight-hour work day and would require taking frequent breaks every 15 to 20 minutes.  He was noted to hardly push off with his right great toe when walking.  

An October 2005 private examination for SSA benefit eligibility purposes included the notation from the examiner that the Veteran's reports of arthritis, disc problems, and bone spurs in the feet that caused severe restrictions in standing, walking, and sitting were "only partially credible" as objective examination showed some limitations, but not to the level of severity asserted by the Veteran.

The Veteran was afforded a second VA examination on April 27, 2007.  In that examination report, the examiner noted that the Veteran complained of constant pain in his feet.  He described the pain at a level of seven out of ten.  He also complained of weakness, stiffness, and swelling in his feet.  He experienced flare-ups of pain to a level ten approximately three times a month that would last for hours.  Precipitating factors included prolonged standing and walking.  He reported that he was only able to walk up to 200 yards and stand for a maximum of one to two hours on his feet.  He stated that injections, orthotics, and pain medication did not resolve his symptomatology.  He felt that he had additional limitation of motion and functional impairment of 10 to 25 percent because of the severity of his bilateral foot symptomatology.  Physical examination revealed objective findings of moderate to marked tenderness on palpation of both heels.  Tenderness along the plantar fascia was also noted.  There was no evidence of obvious warmth, swelling or redness.  The VA examiner noted that the Veteran had "obvious pes planus on examination."  The Veteran walked with an antalgic gait and with the use of a cane.  Diagnostic testing revealed bilateral pes planus and moderate sized plantar calcaneal tuberosities.  An assessment of bilateral pes planus (with associated plantar fasciitis) was provided.

In February 2009, the Veteran denied any recent injury to the feet and historically could recall only a left ankle twisting incident in 1974.  The Veteran also indicated that past use of orthotics had been of no help.  On examination, neither foot was tender overall, but there was some tenderness in the left ankle and both feet at the base of the calcaneus and along the metatarsal heads on the plantar side.  The Veteran had bilateral low arches that were quite severe, but flexible.  The Veteran could extend and flex his toes, retained sensation and pulses, and had no evidence of fracture or dislocation on x-ray.  However, there was a possible small bone spur anteriorly at the left ankle joint.  The impression was bilateral flat feet.

During his February 2010 Board hearing, the Veteran reported that he did not drive due to pain medication that caused blurry vision.  He indicated that he used inserts in his shoes.  He also noted constant swelling of the feet.  He experienced "muscle spasms" in the toes that caused them to curl up.  

Pursuant to the Board's March 2011 remand directives, the Veteran was afforded another VA examination in July 2011.  The examiner noted review of the claims file.  In addition, the examiner specifically stated that there was no history of trauma to the feet.  The examination report included the Veteran's complaints of constant pain, swelling, and stiffness with activity and with rest.  He also complained of fatigue, weakness, and lack of endurance with walking and standing.  He experienced weekly flare-ups of pain that lasted one to two days.  During a flare-up episode, he reported that he had additional functional impairment where he was unable to stand or walk for more than a few minutes.  The Veteran used orthotic devices and a cane with good results.  On physical examination, the VA examiner observed that the Veteran walked with an antalgic gait.  There was evidence of painful motion, tenderness and weakness in both feet.  The Veteran was unable to stand on his heels or toes.  There was no evidence of swelling, instability, abnormal weight bearing, hammertoes, hallux valgus or rigidus, clawfoot, or malunion or nonunion of the tarsal or metatarsal bones.  The Veteran had inward bowing with Achilles alignment and midfoot misalignment.  There was evidence of pain on manipulation and the misalignment was not considered correctable.  The Veteran had moderate pronation and a weight bearing line was over the great toe.  No marked foot deformities were observed on physical examination and there was no atrophy of the foot muscles.  X-ray film of the feet revealed the following findings: moderate pes planus, bilaterally; plantar calcaneal tuberosities; mild degenerative changes at the first metatarsal phalangeal joints; and minimal flexion deformities of the second through fourth toes on the left foot.  The VA examiner assessed the Veteran with moderate pes planus, bilaterally.

In support of his claim, the Veteran also submitted a statement signed by multiple acquaintances who indicated that the Veteran had problems with everyday living, to include intermittent difficulty with activities such as walking and driving.  On some days the Veteran needed help from these individuals, while on other days he did not.

In September 2011, the Veteran first sought treatment with VA for bilateral foot and ankle pain.  Specifically, there was pain in both plantar feet and the midfoot.  He also described cramping and aching in the feet, which was worsened with prolonged standing.  On examination, there was no edema or ataxia.  A November 2011 VA treatment record noted intact sensation to light touch bilaterally, but a bilateral decreased medial arch.  There was pain on palpation of the medial tuberosity of the calcaneous and along the arch bilaterally.  There also was pain on palpation and pain with range of motion testing along the medial / anterior and lateral ankle bilaterally.  A November 2013 psychiatric treatment record noted that the Veteran had a steady gait and had no appearance of atrophy.  In December 2013, the Veteran reported that his right lower extremity would give way at times, as well as both ankles.  On examination, there was no extremity edema and no ataxia.  The Veteran was referred for physical therapy for his orthopedic problems.  In March 2014, the Veteran had no ataxia and no edema of the extremities on examination.  An April 2014 VA treatment record showed bilateral lower extremity muscle strength to be 5- out of 5.  There was decreased sensation in the right lower extremity in no specific dermatomal distribution.  The Veteran had an antalgic gait with the use of a cane, but without ataxia.  Reflexes were normal.  Muscle tone was normal.  There was no evidence of muscle atrophy or ankle clonus.  

The Veteran was afforded another VA examination in May 2014.  The examiner noted diagnoses of bilateral pes planus and plantar fasciitis.  The Veteran reported pain in his feet and muscle spasms since the 1970s, but worsening in 2004.  He had pain with or without walking and was on pain medication.  He described intermittent swelling below the ankles and in the big toes.  He denied calluses and used orthotics.  He had been using a cane for combined problems with his back, hips, knees, ankles, and feet.  He reported pain in the feet and flare-ups that resulted in trouble walking.  There was functional impairment in that he was unable to walk for very long.  There was bilateral pain on the use of his feet that was accentuated by manipulation.  There was bilateral swelling on use, but no calluses.  There was extreme tenderness of the plantar surfaces on one or both feet.  The tenderness was not improved with the use of orthopedic shoes or appliances.  The Veteran had decreased longitudinal arch height on both feet.  There was no noted deformity of the feet, such as pronation or abduction.  The weight bearing line of the feet did not fall over or medial to the great toe.  There was no inward bowing, inward displacement, or severe spasm of the Achilles tendon.  There was bilateral metatarsalgia.  There were no other foot injuries.  The examiner noted that there was functional loss due to pain without weight bearing and walking, which worsened with walking.  The examiner could not differentiate the contribution of the various orthopedic disabilities to the Veteran's need to use a cane.  The examiner found that there was no functional impairment of the feet such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  X-rays showed mild arthritis of the left first metatarsophalangeal joint and bilateral flat feet, but no calcaneal spur or hallux valgus.

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014).  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath, 1 Vet. App. at 589.  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In general, evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  See 38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  See 38 C.F.R. § 4.45.

As discussed above, in a December 2012 decision, the Board granted entitlement to a 10 percent rating prior to April 27, 2007 and a 30 percent rating from April 27, 2007, for the Veteran's bilateral pes planus disability.  These ratings are assigned under DC 5276.  The Veteran alleges his bilateral foot disability is more severe than currently rated.  Specifically, the Veteran, through his attorney representative, argues that the Veteran is entitled to a separate rating for each foot under DC 5284.

Disabilities of the foot are rated under DCs 5276 through 5284.  As an initial matter, neither of the Veteran's feet has been shown to be characterized by weak foot, claw foot, metatarsalgia, hallux rigidus, hallux valgus, hammer toes, or malunion or nonunion of the tarsal or metatarsal bones.  Accordingly, the DCs pertaining to those disabilities are not applicable in the instant case.  See 38 C.F.R. § 4.71a, DCs 5277, 5278, 5279, 5280, 5281, 5282, 5283 (2014).

Under DC 5276, a noncompensable rating is assigned for mild flatfoot with symptoms relieved by built-up shoe or arch support.  38 C.F.R. § 4.71a, DC 5276.  Moderate flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet, bilateral or unilateral, is rated 10 percent disabling.  Id.  Severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, is rated 30 percent disabling for bilateral disability.  Id.  A 50 percent rating is awarded where bilateral flatfeet are manifested by pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo achillis on manipulation, that is not improved by orthopaedic shoes or appliances.  Id.

Under DC 5284, moderate residuals of other foot injuries warrant a 10 percent rating.  A 20 percent rating requires moderately severe residuals.  A 30 percent rating requires severe residuals.  38 C.F.R. § 4.71a, DC 5284.  A note to DC 5284 provides that a 40 percent disability evaluation will be assigned for actual loss of use of the foot.  See id.

As noted above, the words "marked," "severe" and "pronounced" as used in the various DCs are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

Prior to April 27, 2007

After consideration of all of the evidence of record, the Board finds that the Veteran's disability due to his bilateral pes planus with associated plantar fasciitis most closely approximates the currently assigned 10 percent rating under DC 5276 for the period prior to April 27, 2007.  The medical evidence for that time period shows that the Veteran's disability involves no more than "mild" pes planus.  See 38 C.F.R. § 4.71a, DC 5276.  There is indication in the private treatment records and VA examination report of pain on manipulation and use of the feet, the need for orthotics, and misalignment of the Achilles tendon, which is consistent with the criteria for a 10 percent rating for "moderate" pes planus under DC 5276.  See 38 C.F.R. § 4.71a.

The medical evidence during this period, however, does not show "severe" pes planus, with objective evidence of marked deformity (pronation, abduction, etc.) or characteristic callosities, as required for the next-higher 30 percent rating under DC 5276.  Occasional swelling is noted in the treatment records, though it does not appear to have been persistent, given the lack of swelling noted on VA examinations and multiple other private treatment records.  Given the lack of the other symptoms contemplated at this level, the Veteran's disability picture does not more nearly approximate the 30 percent rating prior to April 27, 2007 under DC 5276.

In addition, the Board concludes that a higher or separate rating for the Veteran's disability is not warranted under DC 5284 for the period prior to April 27, 2007.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  In that regard, the Board notes that separate ratings for each foot are available under DC 5284 and, as such, the Board has considered whether a higher and/or separate rating for the Veteran's bilateral pes planus disability would be warranted under DC 5284 prior to April 27, 2007.  The Board concludes, however, that DC 5284 is not applicable to the instant case and that the Veteran's service-connected pes planus disability with associated plantar fasciitis is more appropriately rated under DC 5276.  Specifically, a higher or separate rating under DC 5284 is not warranted as the clear intent of DC 5284 is to encompass disabilities not contemplated by the other DCs of the foot, as evidenced by its title of "Foot injuries, other."  In this case, and as discussed above, the Veteran is service-connected for bilateral pes planus, which clearly is fully and best contemplated within the rating criteria for DC 5276.  The Veteran is service-connected for bilateral pes planus (or flat feet) with associated plantar fasciitis and is rated under the DC for "Flatfoot, acquired."  

The Veteran's symptoms of pain, swelling, pronation, and similar symptoms are specifically noted in the rating criteria for DC 5276.  The use of analogous or alternative DCs is warranted only when the functions affected and the anatomical localizations and symptomatology are closely analogous.  See 38 C.F.R. § 4.20 (2014).  In this case, as discussed above, the Veteran's symptoms prior to April 27, 2007,  are expressly considered in one or more of the rating levels for DC 5276.  Thus, the Veteran's bilateral foot problems are fully contemplated in the single rating assigned under DC 5276 and, for the reasons discussed above, the Veteran's current rating is more appropriate under the provisions of DC 5276 than DC 5284 for the period prior to April 27, 2007.

In reaching that conclusion, the Board has considered the contentions of the Veteran's representative that plantar fasciitis is not contemplated under DC 5276 and, therefore, warrants a separate rating or ratings under DC 5284.  The Board finds that such a conclusion is clearly mistaken.  "Plantar fasciitis is defined as inflammation involving the plantar fascia especially in the area of its attachment to the calcaneus and causing pain under the heel in walking and running."  Hoag v. Brown, 4 Vet. App. 209, 211 (1993).  Plantar fasciitis is inflammation of the sole of the foot, associated with eosinophilia, edema, and swelling.  Fenderson v. West, 12 Vet. App. 119, 122 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 609-10, 1300 (28th ed.1994)).  Bilateral plantar foot pain is specifically noted in the rating criteria for DC 5276.  Again, swelling (i.e. inflammation) and tenderness of the plantar surfaces (i.e. soles) of the feet also are specifically noted as rating criteria under DC 5276.  

The Federal Circuit has explained that although separately diagnosed injures are ordinarily rated individually, "VA regulations caution against making multiple awards for the same physical impairment simply because the impairment could be labeled in different ways."  Amberman v. Shinseki, 570 F.3d 1377, 1379 (Fed. Cir. 2009).  The Federal Circuit further explained that it is the overall disability that is relevant, not the name of the causative disorder or disorders.  When two ratings covering the same disability are awarded, it is called "pyramiding."  Id. at 1380-81.  The Federal Circuit then cited Esteban, and explained that it agreed that "two defined diagnoses constitute the same disability for purposes of section 4.14 if they have overlapping symptomatology."  Id. at 1381.

Clear from the foregoing is that it is the symptomatology that matters in determining whether separate ratings can be assigned, not the fact that there are separate diagnoses.  The case now before the Board is distinguishable from Esteban.  Here, for the reasons discussed above, the symptomatology of the Veteran's bilateral pes planus overlaps with the symptomatology of his bilateral plantar fasciitis.  That is, his symptomatology from the plantar fasciitis is not distinct and separate from his symptomatology from his pes planus.  As discussed, plantar fasciitis involves inflammation of the plantar surface of the foot causing pain when walking and running.  This is precisely the symptomatology contemplated under DC 5276.  As such, a separate rating or ratings is not warranted for the Veteran's plantar fasciitis under DC 5284 for the period prior to April 27, 2007.

As to otherwise granting a separate rating or ratings under DC 5284, the Board acknowledges the findings of the July 2014 JMR that the Veteran's reports of his toes spasming and clenching up and the July 2011 VA examiner's notation that the Veteran could not stand on his heels or on his toes were symptomatology not listed in DC 5276 and that the Board erred in failing to discuss whether these symptoms could be encompassed under DC 5284.  The Board acknowledges that the Veteran also was unable to walk exclusively on his heels or toes during the September 2005 SSA medical examination.  Thus, the Board will consider the applicability of these symptoms under DC 5284 for the entire appellate time period.  

To the extent that the foregoing symptoms are not mere manifestations of the Veteran's bilateral foot pain, swelling, and/or other symptoms specifically contemplated in the rating criteria for DC 5276, the Board does not find that such symptomatology warrants a finding of a "moderate" foot injury, such that a separate compensable rating or ratings would be warranted under DC 5284.  As discussed above, the Veteran's primary foot problem involves pain that limits his activities, such as extended periods of normal standing or walking.  There is no indication that the spasming / cramping of the Veteran's toes has affected his ability to stand, walk, or engage in any other activity of daily living.  Similarly, to the extent that the Veteran is troubled by an inability to stand exclusively on his heels or toes due to some problem other than the bilateral foot pain and swelling already contemplated in the currently assigned 10 percent rating prior to April 27, 2007, and 30 percent rating from April 27, 2007, the Board does not find that such a disability warrants a finding of a moderate foot injury, as necessary for a separate compensable rating or ratings.  The Veteran has not reported and there is no medical evidence to suggest that his inability to stand exclusively on his heels or toes results in any significant diminishment in his quality of life or ability to perform normal activities of daily living or function in a work environment.  The Board finds it extremely significant that multiple examinations have shown no evidence of foot muscle atrophy or abnormal calluses, demonstrating that despite the Veteran's reported problems associated with his feet, he clearly is able to use the feet in close to a normal manner, to include duration of use, and, in fact, does so.  See 38 C.F.R. § 4.40 (noting that, "A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.").  Thus, the Veteran's symptoms of spasming and/or curling of the toes and the inability to stand exclusively on his heels or toes has not resulted in significant functional impairment and does not otherwise represent a "moderate" foot injury for the purposes of DC 5284.  The Veteran also retains normal reflexes and the ability to stand and walk for some period of time and, to the extent that he is unable to do so, the difficulty has been associated with foot pain for which he is compensated in his 10 percent rating prior to April 27, 2007, and 30 percent rating from April 27, 2007, under DC 5276 (as well as other disabilities unrelated to the feet).  Given the facts of this case, the Board finds no basis under which it could conclude that the symptoms of toes spasming and clenching up and an inability to stand or walk exclusively on his heels or on his toes would warrant a finding of a moderate foot injury separate and distinct from the 10 and 30 percent ratings assigned under DC 5276 prior to April 27, 2007, and from April 27, 2007, respectively.  

The Board also acknowledges the notation in the May 2013 JMR that GC Op. 9-98 indicates that depending on the nature of the foot injury DC 5284 could involve loss of range of motion and, as such, the Veteran's claim requires consideration under 38 C.F.R. §§ 4.40 and 4.45.  In this case, however, for the reasons discussed above the Board has concluded that a higher or separate rating under DC 5284 is not applicable.  As such, and given that DC 5276 is not predicated on loss of range of motion, 38 C.F.R. §§ 4.40 and 4.45, as interpreted in DeLuca v. Brown, 8 Vet. App. at 204-206, do not apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

As to consideration of the Veteran's symptoms of muscle spasming / curling in the toes and an inability to stand exclusively on the heels or toes under DC 5284 and assigning a separate rating or ratings under the requirements of 38 C.F.R. §§ 4.40 and 4.45, as interpreted in DeLuca, as discussed above, the medical evidence has consistently demonstrated that the Veteran retains normal foot musculature without evidence of atrophy.  Similarly, he does not have any callosities representing abnormal weight bearing or other objective evidence of functional limitation due to the above symptoms.   Consequently, the Board finds that a separate disability rating or ratings based on functional loss under DC 5284 for these symptoms is not warranted.  

As shown above, and as required by Schafrath, 1 Vet. App. at 594, the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, regardless of whether they have been raised by the Veteran.  In this case, the Board finds no provision upon which to assign a rating greater than 10 percent prior to April 27, 2007, for the Veteran's bilateral pes planus with plantar fasciitis.  Furthermore, the Board concludes that in light of the consistent symptomatology during this appellate period and the absence of the necessary criteria for a higher rating at any point prior to April 27, 2007, that further staged ratings are not for application.  Hart, 21 Vet. App. at 505. 

From April 27, 2007

After consideration of all of the evidence of record, the Board finds that the Veteran's disability due to his bilateral pes planus with associated plantar fasciitis most closely approximates the currently assigned 30 percent rating under DC 5276 for the period from April 27, 2007.  The evidence shows that the Veteran's disability was manifested by objective evidence of moderate to marked tenderness, pain on manipulation and use which is accentuated by prolonged walking or standing, and moderate sized plantar calcaneal tuberosities.  The evidence also includes the Veteran's reports of his toes spasming and "clenching up" and the Veteran's inability to stand on his heels or toes during his July 2011 VA examination.  Additionally, the Veteran has had consistent subjective complaints of constant pain, swelling, and stiffness.

A 50 percent rating or greater is not warranted under DC 5276, because the evidence does not reflect that the Veteran's disability due to bilateral pes planus with associated plantar fasciitis reaches the level of severity to be considered a "pronounced" disability under DC 5276.  See 38 C.F.R. § 4.71a.  The VA examiners in April 2007, July 2011, and May 2014 indicated that the Veteran's heels were very tender upon palpation, and the Veteran testified to the same.  This tracks with one of the symptoms in the criteria for a 50 percent rating.  However, the remaining symptoms are not shown by the record.  The displacement of the Veteran's Achilles tendon was not considered to involve marked inward displacement, but rather was characterized, at most, as "bowed."  Pronation was noted to be, at most, moderate, rather than marked, as contemplated in the currently assigned 30 percent rating.  Also, there have been no complaints or evidence of severe spasm of the tendo achillis on manipulation.  There are no additional signs or symptoms that correspond to the requirements for a 50 percent rating under DC 5276.  In short, a rating greater than 30 percent for bilateral pes planus with plantar fasciitis is not warranted under DC 5276 for the period from April 27, 2007.

Again, as discussed in the above section, the Board recognizes that separate and/or higher ratings are available under DC 5284.  For the same reasons discussed above, however, the Board concludes that separate and/or higher ratings under DC 5284 are not warranted because the Veteran's symptoms of bilateral pes planus overlap his symptoms of bilateral plantar fasciitis and are most fully contemplated in DC 5276; therefore, the Veteran's bilateral flat feet and plantar fasciitis are most appropriately rated under DC 5276.  For the reasons discussed above, a separate or higher rating under DC 5284 is not warranted for the period from April 27, 2007.  

As discussed above with respect to the Veteran's reported symptoms of spasms / curling in the toes and an inability to exclusively stand/walk on the heels or toes, the Board does not find that such symptomatology would warrant a finding of a moderate foot injury that is separate and distinct from the 30 percent rating assigned under DC 5276 from April 27, 2007.  38 C.F.R. § 4.71a, DC 5284.

For these same reasons discussed with respect to the period prior to April 27, 2007, as the Veteran is not rated under DC 5284 and DC 5276 is not predicated on loss of range of motion, consideration the requirements of 38 C.F.R. §§ 4.40 and 4.45, as interpreted in DeLuca, are not required for the period from April 27, 2007.  

Again, the Veteran's symptoms of muscle spasming / curling in the toes and an inability to stand exclusively on the heels or toes do not warrant a separate rating or ratings under the requirements of 38 C.F.R. §§ 4.40 and 4.45, as interpreted in DeLuca.  

To the extent that the x-rays of record show evidence of degenerative changes, such a disability also would not warrant a separate or compensable rating under DC 5003.  The degenerative arthritis in the right foot and the left foot does not involve two minor joints (it only involves the first metatarsophalangeal joint of each foot).  A separate compensable rating under DC 5003 for degenerative arthritis is not warranted.  See 38 C.F.R. § 4.71a, DC 5003 (2014).
As shown above, and as required by Schafrath, 1 Vet. App. at 594, the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, regardless of whether they have been raised by the Veteran.  In this case, the Board finds no provision upon which to assign a rating greater than 30 percent from April 27, 2007, for the Veteran's bilateral pes planus with plantar fasciitis.  Furthermore, the Board concludes that in light of the substantially consistent symptomatology during this appellate period and the absence of the necessary criteria for a higher rating at any point from April 27, 2007, that further staged ratings are not for application.  Hart, 21 Vet. App. at 505. 

Extraschedular Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected bilateral feet is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's bilateral feet with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Specifically, the Veteran's primary problems are pain and tenderness in the feet, along with other reported problems such as inflammation/swelling, weakness, fatigability, incoordination, and lack of endurance.  As these symptoms and the objective evidence of record demonstrate a worsening of the disability from April 27, 2007, an increased rating is in effect from that point.  That said, for all applicable time periods, his current ratings under DC 5276 are specifically for his pain and other such symptomatology that fully contemplate his reported problems.  In that regard, associated problems with extended walking, standing, or driving would be necessary consequences of moderate and/or severe flatfoot symptoms, such as pain and weakness, and, as such, also are contemplated in the current ratings.  Thus, the Veteran's current schedular ratings are adequate to fully compensate him for his disabilities on appeal.  

To the extent that the Veteran's symptoms of spasming / cramping of the toes and an inability to stand exclusively on his heels or toes are not contemplated in his current rating under DC 5276, the Board does not find that referral for extraschedular consideration is warranted.  As discussed above, the Board has considered these symptoms under the provisions of DC 5284 and has determined that they are of the type contemplated under the criteria for rating disabilities under DC 5284; however, the Board concluded that they do not constitute symptomatology significant enough to warrant a compensable rating.  Thus, the symptoms are contemplated by the schedular rating criteria under DC 5284 and do not require separate consideration on an extraschedular basis.  Moreover, as there is no evidence that such symptoms result in marked interference with employment, frequent periods of hospitalization, or other circumstances outside the norm, the Board concludes that referral for extraschedular consideration for these symptoms is not warranted.

In addition to the foregoing, the Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  In this case, the Veteran is service-connected for multiple disabilities in addition to those on appeal; however, he has not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability, and with the exception of the rating currently on appeal, has not indicated dissatisfaction with his otherwise assigned rating.

Further, there is no medical evidence indicating that the disabilities on appeal combine or interact in such a way as to result in further disabilities, functional impairment, or additional symptomatology not accounted for by the rating criteria applicable to each disability individually.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

As a final matter, as the Veteran already is in receipt of a total disability rating based on individual unemployability (TDIU) and has not expressed disagreement with the assigned effective date, further consideration of the issue of TDIU is not warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

SMC

The Veteran asserts that SMC based on loss of use of his feet due to his service-connected disabilities is warranted. 

SMC is a special statutory award, in addition to awards based on the schedular evaluations provided by the DCs in the Rating Schedule.  Claims for SMC, other than those pertaining to one-time awards and the annual clothing allowance, are governed by 38 U.S.C.A. § 1114 (k) through (s) and 38 C.F.R. §§ 3.350 and 3.352.

A veteran who, as the result of a service-connected disability, has suffered the anatomical loss or loss of use of both feet shall receive SMC under the provisions of 38 U.S.C.A. § 1114(l).  See 38 C.F.R. § 3.350(b).

The term "loss of use" of a hand or foot is defined by 38 C.F.R. § 3.350(a)(2) and 4.63 as that condition where no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc., in the case of the hand, or balance, propulsion, etc., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.  Examples under 38 C.F.R. §§ 3.350(a)(2) and 4.63 which constitute loss of use of a foot or hand are extremely unfavorable ankylosis of the knee, or complete ankylosis of two major joints of an extremity, or shortening of the lower extremity of 3 1/2 inches or more.

Also considered as loss of use of a foot under 38 C.F.R. § 3.350(a)(2) is complete paralysis of the external popliteal (common peroneal) nerve and consequent foot drop, accompanied by characteristic organic changes, including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve.  Under 38 C.F.R. § 4.124a, DC 8521 (2014), complete paralysis of the external popliteal (common peroneal) nerve also encompasses foot drop and slight droop of the first phalanges of all toes, an inability to dorsiflex the foot, loss of extension (dorsal flexion) of the proximal phalanges of the toes, loss of abduction of the foot, weakened adduction of the foot, and anesthesia covering the entire dorsum of the foot and toes.

The Veteran is currently service connected for a low back condition, degenerative disc disease, rated as 40 percent disabling from March 31, 2004; bilateral pes planus with associated plantar fasciitis, rated as 10 percent disabling until April 27, 2007, as 30 percent disabling from April 27, 2007; and radiculopathy, right lower extremity associated with low back condition, degenerative disc disease, rated as 20 percent disabling from March 31, 2004.  The Veteran also is in receipt of a total disability rating based on individual unemployability (TDIU) from June 1, 2005.

In light of the evidence discussed above, the Board finds the preponderance of the evidence against the Veteran's claim.  He does not meet the criteria for a finding of the loss of use of either foot due to his service-connected disabilities.  

In reaching that conclusion, the Board has considered the arguments of the Veteran and his representative.  In September 2013, an agent for the Veteran's representative argued that the Veteran was entitled to SMC benefits due to the loss of use of both feet.  The agent pointed out that the Veteran required the use of bilateral orthotics and a cane to assist in ambulation and, even then, could only walk or stand for only a few minutes, particularly during flare-ups.  Moreover, such a level of functioning could be achieved only while on pain medication and/or steroid injections, which demonstrated significant functional loss.  The agent contended that the issue properly should be analyzed under the following framework, "[W]ith amputations and suitable prostheses followed by the rehabilitative therapy on the use of such prostheses, could the Veteran then stand and ambulate with the same level of function he currently experiences.  In fact, could he stand and ambulate for longer periods of time than he can currently.  If the answer is in the affirmative, then a finding of functional loss of use is in order."  In a July 2014 statement, the agent for the Veteran's representative argued that the Veteran had "no effective function of his feet - he requires [the] use of multiple appliances for balance and propulsion and therefor has lost the use of both feet."  The agent indicated that the Veteran was unable to go to the grocery store unaided, walk into the store unaided, and gather the basics needed to maintain his daily life.  As such, the agent concluded that the Veteran exceeded the standard required for the award of SMC based on the loss of use of both feet.

The Board disagrees.  The Veteran's representative focuses wholly on the Veteran's balance and propulsion problems.  The Board acknowledges that balance and propulsion are specific examples noted in 38 C.F.R. §§ 3.350(a)(2)(i) and 4.63 of measuring effective function, but they are not the sole indicators listed.  For example, both regulations indicate that ankylosis of the knee or complete ankylosis of two major joints of the extremity would be taken as total loss of the foot.  Ankylosis is "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).  In this case, the Veteran's ranges of motion of the ankles have been shown to be limited by pain, but he retains some motion of the ankles.  Moreover, to the extent that the Veteran reports cramping and spasming of the toes, again he retains the ability to move these joints.  The most recent muscle strength tests have shown that the Veteran has slightly decreased muscle strength in the lower extremities, but that there is no evidence of atrophy of the lower extremity muscle, particularly of the feet, which demonstrates that the Veteran is able to use the feet in close to a normal manner, to include duration of use, and, in fact, does so.  See 38 C.F.R. § 4.40 (noting that, "A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.").  To the extent that the arguments of the agent of the Veteran's representative could be considered to encompass effective ankylosis due to pain in the joints, as discussed above, the medical evidence demonstrating the absence of muscle atrophy and the absence of abnormal callosities speak against a lack of use or abnormal use of the lower extremities due to ankylosis.  Thus, while there were some problems to the joints of the lower extremities due to pain, all lower extremity joints retain some mobility and could not be considered completely ankylosed.  

Moreover, the evidence of record does not demonstrate paralysis of the external popliteal nerve (common perineal) as listed in DC 8521 and as noted to be a consideration in both 38 C.F.R. §§ 3.350(a)(2)(i) and 4.63 when determining if there is effective function of the foot or feet remaining.  In that regard, while the Veteran does have dorsiflexion and plantar flexion limitation due to pain, reports have specifically noted that the Veteran does not experience foot drop.  He also retains normal reflexes.  There is some intermittent indications of unobservable pulses, suggesting possible blood flow issues; however, there is no indication that such problems are manifestations of complete paralysis of the external popliteal nerve.  

The Board has considered the arguments of the agent of the Veteran's representative that the May 2014 VA examination report was inadequate because it did "not address 'effective function' in any terms, much less in terms of explaining the legal meaning in a manner that an examiner can illustrate in medical terms."  The examiner went on define "effective" as "[w]ithin the range of normal and expected standards" and argued that "[b]asic yes or no remarks are just not suitable or conclusive enough for such a complex issue."  To the extent that the May 2014 VA examination report may not be sufficient alone to adjudicate the Veteran's claims, given the other lay and medical evidence of record, as documented above, the Board concludes that there is sufficient evidence of record to establish the Veteran's level of functioning such that his claim can be adjudicated.

Again, the Board acknowledges significant problems with balance and propulsion affecting the feet due to the Veteran's service connected disabilities.  That said, the Veteran has no muscle atrophy of the muscles of the feet or callosities indicative of decreased, abnormal, or loss of functioning of the feet.  Moreover, as a prosthetic or amputated foot would not retain reflex, sensory, or circulatory functioning, as contemplated by the relevant laws and regulations, and the evidence demonstrates that the Veteran retains such functioning in the feet, the evidence of record shows that there is some measure of effective functioning of the bilateral feet and that he would not be equally well served by an amputation stump at the site of election below the knee with use of a suitable prosthetic appliance.  The Board finds by a clear preponderance of the evidence that loss of use of the feet is not demonstrated.  38 C.F.R. §§ 3.350, 4.63.  Therefore, the claim must be denied.


ORDER

Entitlement to an increased rating greater than 10 percent prior to April 27, 2007, for bilateral pes planus with associated plantar fasciitis is denied.

Entitlement to an increased rating greater than 30 percent from April 27, 2007, for bilateral pes planus with associated plantar fasciitis is denied.

Entitlement to SMC due to loss of use of both feet is denied.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


